                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEB INVESTMENT MANAGEMENT AB,      :             CIVIL ACTION
Individually and On Behalf of      :
All Others Similarly Situated      :
                                   :
     v.                            :
                                   :
ENDO INTERNATIONAL, PLC,           :
SUSAN HALL, ENDO HEALTH            :
SOLUTIONS INC., PAUL V. CAMPANELLI :
BLAINE T. DAVIS, MATTHEW W. DAVIS, :
RAJIV KANISHKA LIYANAARCHCHIE DE :
SILVA, IVAN GERGEL, DAVID P.       :
HOLVECK, ALAN G. LEVIN, JULIE H.   :
MCHUGH, SUKETU P. UPADHYAY,        :
DANIEL A. RUDIO, ROGER H. KIMMEL, :
SHANE M. COOKE, JOHN J. DELUCCA, :
NANCY J. HUTSON, MICHAEL HYATT, :
WILLIAM P. MONTAGUE, JILL D.       :
SMITH and WILLIAM F. SPENGLER      :             NO. 17-3711

                                      ORDER

      NOW, this 10th day of December, 2018, upon consideration of the defendants’

Motion to Dismiss the Amended Complaint (Document No. 37), the plaintiff’s response,

the defendants’ reply, and after oral argument, it is ORDERED that the motion is

GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED as follows:

      1.    To the extent the motion seeks to dismiss claims against Susan Hall, Paul

V. Campanelli, Matthew Davis and David P. Holveck, the motion is GRANTED.

      2.    All claims against Susan Hall, Paul V. Campanelli, Matthew Davis and

David P. Holveck are DISMISSED.

      3.    In all other respects, the motion is DENIED.
      4.    The remaining defendants shall file an answer to the amended complaint

no later than December 31, 2018.



                                            /s/ Timothy J. Savage
                                            TIMOTHY J. SAVAGE, J.




                                        2
